DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims require updating state space model of relative transmitter and receiver positions which is not described in the specification. Examiner see that Applicant talks about using Kalman filter to determine state space system but does not explicitly talk about updating the state space model. The only place even where state space model is mentioned is [0383] but there Examiner could not find updating the model

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-7, 15-20, 24-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being  anticipated by Kirsch 	US 20090222589 A1.
Regarding claims 1, 16, 24 Kirsch teaches
1, 16, 24 A method for communicating information from a transmitter to a receiver, the method comprising:
receiving, from the transmitter, via at least one channel, a communication signal comprising a succession of symbols; (fig. 2 Scn Sci)
updating a state-space model(GM, KF, LM) of relative transmitter and receiver position and motion, using a recursive filter(Kalman filter ); 
an adaptive equalizer communicatively coupled to the receiver to(fig. 2 )
estimating arrival times[0099-0100] for each of the symbols of the communication signal based on the state-space model,[0100, 0152] and 
compensate time distortions in the communication signal based at least in part on the estimated arrival times.  [0088]


3, 17, 25 The method according to claim 1, wherein the succession of signals is uniformly spaced in time.  [0007](linear sweep)


4, 18, 26 The method according to claim 1, wherein the communication signal is distorted due to effects of at least one of dispersion, noise and fading.  (does not further limit as device does not know due to which reason the signal distorted, The device just receives the distorted signal why it is distorted. for example paragraph 84 talks about drift but does not say what is the reason of the drift and that can be anything like  noise of fading  )



6, 20, 28 The method according to claim 1, wherein the recursive filter is selected from a group including a Kalman filter, an extended Kalman filter and an unscented Kalman filter.  (fig. 2 Kalman filter)


7, 21, 29 The method according to claim 1, wherein the at least one channel, further comprising modulating at least one of amplitude and phase of at least one carrier in at least one channel.  [0007]

15. The method according to claim 1, further comprising communicating between a first communication platform and a second communication platform, each of the first and second communication platforms comprising a local transmitter and receiver.  (abstract)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 8, 9, 11, 13, 10, 12, 22, 14, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirsch in view of Stojanovich.
Regarding claim 2 Kirsch does not teach but Stojanovich teaches 
2. The method according to claim 1, wherein the communication signal is an acoustic signal. (title) 



9. The method according to claim 1, further comprising modulating a single carrier according to one of pulse amplitude modulation, quadrature amplitude modulation, orthogonal frequency division multiplexing, phase shift keying, minimum shift keying pulse position modulation, trellis coded modulation, modulation to a carrier frequency.  (page 3 col 1 modulated onto frequency fc ).  

11. The method according to claim 1, wherein the state-space model includes a state vector including transmitter and receiver location in a common reference frame. (page 1 eq. 1) 

13. The method according to claim 12, further comprising forming a transmit beam based upon an imputed location of a specified receiver.  (page 1 eq 1. Relative position of the receiver should be known in order to calculate transmission distance.  )

12, 22 The method according to claim 1, wherein the transmitter includes a plurality of transmitting elements spatially displaced with respect to one another, and the receiver includes a plurality of receiving elements spatially displaced with respect to one another.  (page 2 array)

10. The method according to claim 1, wherein compensating the time distortions includes varying a receiver sampling interval on a symbol-by-symbol basis.  (page 6 col 1)

14, 23. The receiving system according to claim 16, wherein signals received by each of the plurality of receiving elements are compensated in such a manner that the signals received by each of the plurality of receiving elements add constructively.  (Although  art does not explicitly teach that signals are added constructively  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Kirsch with teaching by Stojanovich to use and array in order to  in order transmit stronger signala dn add signals constructively in order to increase signal to noise ration as desired by Kirsch[0007] )
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Kirsch with teaching by Stojanovich in order to provide underwater communication system and take into account Doppler spreading.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645